DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 03/22/21 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 03/08/21 in response to the final Office Action mailed 12/07/20. 
Status of Claims
3)	Claim 19 has been amended via the amendment filed 03/08/21.
	Claims 1-10, 13, 15-19, 21-24 and 26 are pending.  
	Claim 19 is under examination.    
Allowable Subject Matter Conveyed
4)	The allowable subject matter, the acceptable claim language, and potential issuance of an Examiner’s amendment were conveyed to Applicants’ representative Stephen J. Rosenman, who opted for an Office Action.  See attached Interview Summary.
Priority
5)	The instant application, filed 12/16/19 is a continuation of U.S. application 16/046,505 filed 07/26/2018, now US patent 10,548,963, which is a continuation of U.S. application 14/662,003 filed 03/18/2005, now abandoned, which is the national stage 371 application of PCT/EP2005/010184 filed 09/20/2005, which claims priority to U.K. applications 0503143.0 filed 02/15/2005, 0421082.9 filed 09/22/2004, 0421078.7 filed 09/22/2004, 0421079.5 filed 09/22/2004 and 0421081.1 filed 09/22/2004.
	It is noted that Examples 8 and 9 and Tables 5-8 set forth in the instant application and in the international application, PCT/EP2005/010184, are absent in each of the U.K. priority applications. Therefore, with regard to the efficacy of combinations of staphylococcal proteins, including the combination of ClfA and detoxified Hla encompassed within the scope of claim 19, as amended, the instant foreign priority documents do not conform to 35 U.S.C § 112(a) requirements and do not satisfy the enablement, the possession, and the written description requirements in the manner provided by 35 U.S.C § 112, pre-AIA  first paragraph.
Objection(s) Withdrawn
6)	The specification objection to the specification made in paragraph 9 of the Office Action mailed 12/07/20 is withdrawn in light of Applicants’ amendment to the specification.
Objection(s) Maintained
7)	The objection to the specification made in paragraph 8(c) of the Office Action mailed 06/04/20 and maintained in paragraph 8 of the Office Action mailed 12/07/20 is maintained. Although Applicants have addressed the sequence rule non-compliance issue on some parts of the specification, others remain. For example, pages 12 and 13 of the substitute specification filed 03/02/20 continue to recite the amino acid sequence ‘LPXTG’ without identifying it with a sequence identifier as required under 37 C.F.R 1.821 through 1.825.
Rejection(s) Withdrawn
8)	The rejection of claim 19 made in paragraph 17 of the Office Action mailed 12/07/20 under 35 U.S.C § § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
9)	The rejection of claim 19 made in paragraph 15 of the Office Action mailed 12/07/20 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicants’ amendment to the claim and the new rejection set forth below to address the claim as amended. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
Rejection(s) under 35 U.S.C 112 (pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

11)	Claim 19 is rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.    
In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  MPEP 2138.05.
	Claim 19, as amended, is drawn to a method of eliciting an immune response against a Staphylococcus aureus infection comprising administering an effective amount of a vaccine to a human patient in need thereof, wherein the vaccine comprises an immunogenic composition comprising (i) at least one staphylococcal extracellular component binding protein that is staphylococcal ClfA comprising the amino acid sequence set forth in SEQ ID NO: 30 or an immunogenic fragment thereof of at least 100 contiguous amino acids, which is present in an amount of from 1 to 100 microgram and (ii) at least one staphylococcal regulator of virulence or toxin protein that is detoxified staphylococcal alpha toxin (Hla) comprising the amino acid sequence set forth in SEQ ID NO: 25 or an immunogenic fragment thereof of no specific length or size, which is present in an amount of from 1 to 100 microgram. 
	An analysis of the breadth of the claims indicates the following. The recited Staphylococcus aureus infection encompasses systemic and non-systemic infections, invasive and non-invasive infections, disseminated and non-disseminated infections, local or topical infections including skin abscesses, purulent skin and soft tissue infections (SSTIs), pimples, impetigo, boils, furuncles, carbuncles, scalded skin syndrome and abscesses, wounds etc in said human patients in need. Encompassed within its scope are numerous very serious, life-threatening and fatal hospital acquired nosocomial and community acquired invasive or disseminated infections such as meningitis, severe sepsis, septic arthritis, necrotizing pneumonia, necrotizing fasciitis, necrotizing conjunctivitis, toxic shock syndrome (TSS), end stage renal disease, septic thrombiphlebitis of large veins, endocarditis, brain abscess, cellulitis, mastitis, osteomyelitis, mediastinitis, epidural abscess, prostatic abscess, Fournier’s gangrene etc. See Table 11 and pages 656-658 of David et al. Clin. Microbiol. Rev. 23: 616-687, 2010 (of record). Said S. aureus infection includes infections or diseases caused by highly virulent drug resistant serotype 5 and serotype 8 S. aureus including multiple drug-resistant, methicillin-resistant MRSA), and vancomycin-resistant strains of S. aureus (VRSA). Staphylococcus aureus encompasses coagulase-positive and coagulase-negative S. aureus; multiple drug-resistant and methicillin-resistant strains of S. aureus (MRSA), various phage types of S. aureus, enterotoxigenic and non-enterotoxigenic S. aureus, and various other serotypes including non-typeable S. aureus. For instance, von Eiff et al. (Diagn. Microbiol. Infect. Dis. 58: 297-302, 2007, of record) teach various spa serotypes and capsular serotypes that are S. aureus.  See abstract of von Eiff et al.  von Eiff et al. characterize S. aureus to be one of the most ‘feared’ microorganisms because of its ability to cause serious and fatal infections. A ‘human patient in need’ includes infants, children, immune-sufficient and immune-deficient patients, immunocompromised patients such as cancer patients, AIDS patients, patients undergoing hemodialysis, transplantation patients, burnt patients, neutropenic subjects, hospitalized patients, diabetic patients etc. 
	The limitation staphylococcal ‘ClfA’ and at least 90% identical variants in the amended claim 19 encompass within their broad scope a large number of ClfA variant species, homolog species, derivative species, truncated species, mutant species etc of ClfA of SEQ ID NO: 30. The art recognizes diversity between ClfA sequences of different strains of S. aureus. Likewise, the limitation staphylococcal ‘Hla’ and at least 90% identical variants in the amended claim 19 is not limited to the genetically detoxified His35Leu and the His35Arg variant species, instead, it encompasses within its broad scope a large number of Hla variant species, homolog species, derivative species, truncated species, mutant species etc of SEQ ID NO: 25, and chemically detoxified Hla species thereof.  Accordingly, said variants represent a huge genus encompassing a large number of species having up to 10% sequence non-identity to the ClfA of SEQ ID NO: 30 and up to 10% sequence non-identity to the Hla of SEQ ID NO: 25 and including therein amino acid substitutions, truncations, insertions, deletions, point mutations etc and combinations thereof anywhere along the length of each sequence. The ‘immunogenic fragment’ genus of SEQ ID NO: 30 and of SEQ ID NO: 25 and the ‘immunogenic fragment’ genus of variants that are up to 10% non-identical to SEQ ID NO: 30 and SEQ ID NO: 25, each represents a huge genus encompassing a large number of fragment species of highly variable structure and length/size. The claimed method requires the administration of a ‘vaccine’ to a human patient in need.  A vaccine ‘must by definition trigger an immunoprotective response in the host vaccinated; mere antigenic response is not enough’. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). The as-filed specification states that the vaccine is one that is capable of generating an effective immune response against various strains of staphylococci. See for example page 46 of the substitute specification filed 03/02/20. The specification therein defines an immune response as one that gives significant protection in a mouse challenge model or opsonophagocytosis assay. The immunogenic fragment species of SEQ ID NO: 30 and SEQ ID NO: 25 and the immunogenic fragment species of amino acid sequences having at least 90% sequence identity to SEQ ID NO: 30 and SEQ ID NO: 25 that are encompassed within the scope of the claims are those that are (i) immunologically reactive with antibodies generated against the staphylococcal proteins, or (ii) immunologically reactive Staphylococci. Said immunogenic fragment species encompassed within the scope of the claims are also those that elicit a protective immune response against S. aureus infection when administered in an effective dose. See for example page 46 of the substitute specification filed 03/02/20. Accordingly, at least a representative number of the encompassed staphylococcal ClfA variant species and the encompassed staphylococcal detoxified Hla variant species as well as a representative number of their immunogenic fragment species as recited are required to be correlated with the requisite vaccine function in a human patient in need and must have the functional capacity to elicit an effective immune response against Staphylococcus aureus infection(s) set forth supra. However, contrary to Applicants’ assertions, at the time of the invention, Applicants were not in possession of the staphylococcal ClfA variant genus and of the detoxified staphylococcal Hla variant genus as well as their immunogenic fragment species within each of the broad genus possessing the requisite vaccine function(s) against S. aureus infection in a human patient in need and a combination vaccine comprising the encompassed species. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). A mere statement that the invention includes a method as claimed is insufficient to meet the written description requirement of the claimed invention. To satisfy the written description provision of 35 U.S.C § 112 (pre-AIA ), first paragraph, a convincing structure-function relationship must exist between the structure of the recited ClfA and Hla elements of the administered vaccine and their vaccine function(s).  Applicants are referred claim 3 of the archived Example 10 of the USPTO’s Written Description Training Materials. Said claim 3 is drawn to protein variants which have 95% sequence identity to a SEQ ID NO: 3 and catalyze the reaction A →B. The analysis of claim 3 as set forth therein is:
Although the disclosure of SEQ ID NO: 3 combined with the knowledge in the art, would put one in possession of the proteins that are at least 95% identical to SEQ ID NO: 3, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those protein having at least 95% sequence identity to SEQ ID NO: 3 (if any) have the activity of catalyzing the reaction A→B.

In the instant case, a structure-function correlation is lacking. Skilled artisans would not know which up to 10% non-identical variants of SEQ ID NO: 30 and which up to 10% non-identical variants of SEQ ID NO: 25 would have the vaccine functions and the requisite ability to elicit an S. aureus infection in a human patient in need without empirically testing each variant.
	The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.
 
The multiple factors to consider under written description analysis include nature of the invention at issue, predictability of the aspect at issue, scope of the invention, existing knowledge in the particular art, the extent and content of the prior art, and maturity of the science or technology. Capon v. Eshhar (CAFC 2005). The written description inquiry is case and context-specific.  It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

The evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. 
From a review of the as-filed specification, it appears that Applicants were in possession of a method of eliciting an immune response to Staphylococcus aureus in a mammalian host comprising administering to said host an effective amount of an immunogenic composition comprising a pharmaceutically acceptable adjuvant, isolated clumping factor A (ClfA) protein of S. aureus comprising the amino acid sequence of SEQ ID NO: 30  or an at least 100 amino acids-long immunogenic fragment thereof, and an isolated alpha toxin of S. aureus comprising the amino acid sequence of SEQ ID NO: 25, wherein the alpha toxin is detoxified. The isolated S. aureus ClfA of SEQ ID NO: 30 or an at least 100 amino acids-long immunogenic fragment of SEQ ID NO: 30 and an isolated detoxified S. aureus alpha toxin comprising the amino acid sequence of SEQ ID NO: 25 are correlated with a S. aureus-specific immunogenicity function in S. aureus-specific immune response in a mammal. However, this is not representative of the full breadth of the claimed invention. 
The recited S. aureus ClfA and the detoxified S. aureus Hla having up to 10% non-identity to SEQ ID NO: 30 and to SEQ ID NO: 25 (i.e., variants) respectively encompassed within the large genus and within the broad scope of the claim include a large number of variant species having amino acid substitutions, truncations, insertions, deletions, point mutations etc anywhere along the length of each sequence, potentially adversely affecting one or more linear and/or conformational epitopes needed for the required vaccine functions against S. aureus infections in a human patient. This is critically important because the art recognizes that defining epitopes with the requisite functions as in the instant case is not as easy as it seems. For example, Greenspan et al. (Nature Biotechnology 7: 936-937, 1999, of record) expressly taught that defining an epitope needs the structural characterization of the molecular interface between the antigen and the antibody. See page 937, column 2. According to Greenspan et al., an epitope will not include any residue not contacted by the antibody, although substitution of such a residue might profoundly affect binding. In the instant case, Applicants have not described which one or more contiguous and discontiguous epitopes, or conformational and non-conformational epitopes within the broad ClfA variant genus and their at least 100 amino acids-long fragment genus, the broad Hla variant genus and their immunogenic fragment genus can exert vaccine functions and elicit a protective immune response that is immunospecific to antigenically divergent, homologous and heterologous isolates of S. aureus in diverse human patient populations in need. The as-filed specification is silent on which combination of amino acid substitutions, insertions, deletions, mutations etc within SEQ ID NO: 30 and within SEQ ID NO: 25 would yield at least 90% identical variants thereof and their immunogenic fragments as recited such that they retain vaccine functions against S. aureus infection in a human in need. There is no evidence that the results of the non-human animal studies depicted in Example 9 and Table 7 of the as-filed specification are obtained with up to 10% non-identical variants of SEQ ID NO: 30 and SEQ ID NO: 25 or their immunogenic fragments.  From Applicants’ specification, a skilled artisan cannot immediately envision or recognize that at least a substantial number of members of the claimed ClfA and Hla variant genus and their immunogenic fragment genus were in Applicants’ possession at the time of the invention with their structure correlated with the S. aureus-specific protective vaccine function(s).
The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5, 2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”). From Applicants’ specification, a skilled artisan cannot immediately envision or recognize at least a substantial number of members of the genus of staphylococcal ClfA variants up to 10% non-identical to SEQ ID NO: 30 and their at least 100 contiguous amino acids-long fragments, and the genus of detoxified staphylococcal Hla variants up to 10% non-identical to SEQ ID NO: 25 and their immunogenic fragments of no specific size or length that are administered to the recited human patient. This is critically important because Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000, of record) taught that a skilled artisan is well aware that assigning functional activities for any particular protein or a family of proteins based upon sequence homology is inaccurate, partly because of the multifunctional nature of proteins.  See abstract; and page 34.  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan’s best guess as to the function of the structurally related protein. See abstract and Box 2. With regard to polypeptides in general, Rudinger et al. (In: Peptide Hormones. (Ed) JA Parsons, University Park Press, 1976) taught that ‘the significance of particular amino acid sequences for different aspects of biological activity cannot be predicted a priori but must be determined from case to case by painstaking experimental study’ (see page 6). Rudinger et al. further taught that ‘it is impossible to attach a unique significance to any residue in a sequence’ and that a ‘given amino acid will not by any means have the same significance in different peptide sequences (i.e., fragments), or even in different positions of the same sequence (see page 3). 
Particularly with regard to bacterial polypeptides, the state of the art documents unpredictability associated with retention of biologic functions in bacterial polypeptide variants or mutants.  The art documents that an alteration in even a single amino acid can eliminate or et al. Lancet 337: 514-517, 1991 showed that a point mutation generating a single amino acid change in a P1.16-specific epitope in the VR2 region of the porA gene of a strain of Neisseria meningitidis of subtype P1.7,16 resulted in ‘striking changes in the structural and immunological properties of the class 1 protein’ of this isolate [Emphasis added].  See abstract and page 514.  With particular reference to VR1 and VR2 epitopes of Class 1 outer membrane protein of Neisseria meningitidis, McGuinness et al. Mol. Microbiol. 7: 505-514, 1993 also taught that “[a] single amino acid change within an epitope, or an amino acid deletion outside an epitope, were both associated with loss of subtype specificity resulting from a change in the predicted conformation at the apex of the loop structure” [Emphasis added]. See abstract. Given this art-demonstrated showing that a change in even a single amino acid change can radically change and adversely affect the immunospecificity function of a bacterial pathogen, one of skill in the art can reasonably expect a loss of one or more epitope-specific activities in the various polypeptide variant species and fragment species encompassed within the vast genus.  A skilled artisan would not expect proteins with up to 10% variation or sequence non-identity to SEQ ID NO: 30 and SEQ ID NO: 25 to necessarily possess the requisite vaccine functions against S. aureus infection in a human patient in need. This art-recognized functional unpredictability combined with the lack of adequate description for the full breadth of each of the variant genus in the instant case highlights the unpredictability factor.  
The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. A mere wish or plan is insufficient. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372-73 (Fed. Cir. 1984) (affirming rejection because the specification does ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’). A mere idea or unsubstantiated function is insufficient for written description; a concrete correlation between the precise structure of the variant genus and the requisite functions is required. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. It must be noted that "[t]he invention, is for purposes of the ‘written Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991). The written description requires more than a mere statement that something is a part of the invention and a reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The written description provision of 35 U.S.C § 112(a) or first paragraph is severable from its enablement provision. In the instant case, the specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full breadth of the variant and fragment genus and the full scope of the claimed invention at the time of filing.  
Rejection(s) under 35 U.S.C § 112(b)
12)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13)	Claim 19 is rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	 
Claim 19, as amended, is ambiguous and indefinite in the limitations ‘at least one staphylococcal extracellular component binding protein that is … staphylococcal clumping factor A (ClfA)’ and ‘at least one staphylococcal regulator of virulence or toxin protein that is …. detoxified staphylococcal alpha toxin (Hla)’ [Emphasis added]. The limitation ‘at least one’ has no upper limit. It is unclear from the recited ‘at least one’ staphylococcal extracellular component binding protein that is ClfA and ‘at least one’ staphylococcal regulator of virulence or toxin protein that is Hla, how many ClfA and Hla, how many of the recited SEQ ID numbers or immunogenic fragments thereof as recited are comprised in the immunogenic composition. Does it mean that the ‘at least one’ ClfA and the ‘at least one’ Hla include any number of the recited ClfA and Hla?  One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. The metes and bounds of the claim are indeterminate. Note that a claim must be definite and complete in and of itself.
Rejection(s) under 35 U.S.C § 103(a)
14)	The following is a quotation of 35 U.S.C § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 36 C.F.R 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C § 103(c) and potential pre-AAI 35 U.S.C § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C § 102(a).  
15)	Claim 19 is rejected under 35 U.S.C 103 as being unpatentable over Josefsson et al. (J. Infect. Dis. 184: 1572-1580, 2001) (Josefsson et al., 2001) and Hume et al. (Infect. Immun. 68: 6052-6055, 2000) in view of Menzies et al. (Infect. Immun. 64: 1839-1841, 1996, of record). 	
	Josefsson et al. (2001) taught a method of active immunization against S. aureus in a mammal comprising administering an immunogenic composition comprising physiologic saline (i.e., pharmaceutically acceptable excipient) and 30 micrograms of the purified recombinant S. aureus ClfA protein truncate, rClfA40-559 (a.k.a Clf40), expressed and purified as described in references 21 and 22 set forth on page 1580, i.e., O’Connell et al. J. Biol. Chem. 273: 6821-6829, 1998 and McDevitt et al. Mol. Microbiol. 16: 895-907, 1995.  Said amount of 30 microgram administered in the prior art method falls within the instantly recited amount range of from 1 to 100 micrograms. The prior art method elicited a protective immune response to said S. aureus ClfA. Josefsson et al. (2001) identified S. aureus ClfA as an adherence promoting antigen that plays an important role in the ability of S. aureus to cause disease and showed that anti-ClfA40-559 antibodies block S. aureus adherence.  See title, abstract, first full paragraph of page 1573, last full paragraph in left column of page 1573, first and second full paragraphs in right column of page 1573, Figure 3, Table 3, the last sentence of first full paragraph of page et al. (2001) identified the S. aureus ClfA as a suitable component in a vaccine against S. aureus infection because almost all S. aureus strains are believed to express ClfA. Josefsson et al. (2001) expressly taught that to further enhance the vaccination efficiency, ClfA could be combined in active immunization with S. aureus components that protect against S. aureus infections. Josefsson et al. (2001) further referred to the reference of 18 on page 1580, i.e., Menzies et al. Infect. Immun. 64: 1839-1841, 1996, which disclosed that antibodies to a non-toxic (detoxified) alpha toxin mutant of S. aureus are protective. Thus, along with the teaching that the S. aureus ClfA is a suitable component in a vaccine against S. aureus infection, Josefsson et al. (2001) specifically identified immunogenic non-toxic (detoxified) alpha toxin mutant of S. aureus as a component that protects against S. aureus.  That the prior art rClfA40-559 expressed and purified as per reference 21, O’Connell et al. J. Biol. Chem. 273: 6821-6829, 1998, is an intrinsic at least 100 amino acids-long fragment of the instantly recited SEQ ID NO: 30 was known in the art as is evident from the sequence alignment below including the underlined portion in bold letters. 
CLFA_STAAE
ID   CLFA_STAAE           933 AA.
AC   Q53653; A6QF96;
DT   27-SEP-2005, integrated into UniProtKB/Swiss-Prot.
DT   01-NOV-1996, sequence version 1.
DT   10-FEB-2021, entry version 128.
DE   RecName: Full=Clumping factor A;
DE   AltName: Full=Fibrinogen receptor A;
DE   AltName: Full=Fibrinogen-binding protein A;
DE   Flags: Precursor;
GN   Name=clfA; OrderedLocusNames=NWMN_0756;
OS   Staphylococcus aureus (strain Newman).
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Staphylococcaceae;
OC   Staphylococcus.
OX   NCBI_TaxID=426430;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RX   PubMed=8170386; DOI=10.1111/j.1365-2958.1994.tb00304.x;
RA   McDevitt D., Francois P., Vaudaux P., Foster T.J.;
RT   "Molecular characterization of the clumping factor (fibrogen receptor of
RT   Staphylococcus aureus."
RL   Mol. Microbiol. 11:237-248 (1994).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Newman;
RX   PubMed=17951380; DOI=10.1128/jb.01000-07;
RA   Baba T., Bae T., Schneewind O., Takeuchi F., Hiramatsu K.
RT   "Genome sequence of Staphylococcus aureus strain Newman and comparative
RT   analysis of staphylococcal genomes: polymorphism and evolution of two major
RT   pathogenicity islands."
RL   J. Bacteriol. 190:300-310(2008).

RP   REGULATION, INDUCTION, AND MUTAGENESIS OF ASP-310; ASP-312; THR-318 AND
RP   ASP-321.
RX   PubMed=9506984; DOI=10.1074/jbc.273.12.6821;
RA   O'Connell D.P., Nanavathy T., McDevitt D., Gurusiddappa S., Hoeoek M.,
RA   Foster T.J.
RT   "The fibrinogen-binding MSCRAMM (clumping factor) of Staphylococcus aureus
RT   has a Ca2+-dependent inhibitory site."
RL   J. Biol. Chem. 273:6821-6829(1998).
RN   [4]
RP   FUNCTION.
RX   PubMed=10225887; DOI=10.1128/iai.67.5.2299-2305.1999
RA   Dominiecki M.E., Weiss J.;
RT   "Antibacterial action of extracellular mammalian group IIA phospholipase A2
RT   against grossly clumped Staphylococcus aureus.";
RL   Infect. Immun. 67:2299-2305(1999).
RN   [5]
RP   FUNCTION, AND SUBCELLULAR LOCATION.
RX   PubMed=11292731; DOI=10.1128/iai.69.5.3120-3127.2001;
RA   Siboo I.R., Cheung A.L., Bayer A.S., Sullam P.M.;
RT   "Clumping factor A mediates binding of Staphylococcus aureus to human
RT   platelets."
RL   Infect. Immun. 69:3120-3127(2001).
RN   [6]
RP   FUNCTION, REGULATION, AND INDUCTION.
RX   PubMed=12010496; DOI=10.1046/j.1365-2958.2002.02935.x;
RA   O'Brien L.M., Kerrigan S.W., Kaw G., Hogan M., Penades J., Litt D.,
RA   Fitzgerald D.J., Foster T.J., Cox D.
RT   "Multiple mechanisms for the activation of human platelet aggregation by
RT   Staphylococcus aureus: roles for the clumping factors clfA and clfB, the
RT   serine-aspartate repeat protein sdrE and protein A."
RL   Mol. Microbiol. 44:1033-1044(2002).
RN   [7]
RP   FUNCTION.
RX   PubMed=14998517; DOI=10.1016/j.micinf.2003.11.005;
RA   Palmqvist N., Patti J.M., Tarkowski A., Josefsson E.;
RT   "Expression of staphylococcal clumping factor A impedes macrophage
RT   phagocytosis."
RL   Microbes Infect. 6:188-195(2004).
RN   [8]
RP   REGULATION BY SIGMA-B.
RX   PubMed=15664942; DOI=10.1128/iai.73.2.990-998.2005;
RA   Entenza J.-M., Moreillon P., Senn M.M., Kormanec J., Dunman P.M.,
RA   Berger-Baechi B., Projan S., Bischoff M.
RT   "Role of sigmaB in the expression of Staphylococcus aureus cell wall
RT   adhesins clfA and fnbA and contribution to infectivity in a rat model of
RT   experimental endocarditis."
RL   Infect. Immun. 73:990-998(2005).
RN   [9]
RP   SUBCELLULAR LOCATION.
RC   STRAIN=Newman;
RX   PubMed=18800056; DOI=10.1038/emboj.2008.185
RA   DeDent A., Bae T., Missiakas D.M., Schneewind O.;
RT   "Signal peptides direct surface proteins to two distinct envelope locations
RT   of Staphylococcus aureus."
RL   EMBO J. 27:2656-2668(2008).
RN   [10]
RP   CRYSTALLIZATION.

RA   Deivanayagam C.C.S., Perkins S., Danthuluri S., Owens R.T., Bice T.,
RA   Nanavathy T., Foster T.J., Hoeoek M., Narayana S.V.L.;
RT   "Crystallization of ClfA and ClfB fragments: the fibrinogen-binding surface
RT   proteins of Staphylococcus aureus."
RL   Acta Crystallogr. D 55:554-556(1999).
RN   [11]
RP   X-RAY CRYSTALLOGRAPHY (1.9 ANGSTROMS) OF 221-559, AND MUTAGENESIS OF
RP   ALA-254; TYR-256; PRO-336; TYR-338; ILE-387 AND LYS-389.
RX   PubMed=12485987; DOI=10.1093/emboj/cdf619
RA   Deivanayagam C.C.S., Wann E.R., Chen W., Carson M., Rajashankar K.R.,
RA   Hoeoek M., Narayana S.V.
RT   "A novel variant of the immunoglobulin fold in surface adhesins of
RT   Staphylococcus aureus: crystal structure of the fibrinogen-binding MSCRAMM,
RT   clumping factor A."
RL   EMBO J. 21:6660-6672(2002).

Query Match 92.3%; Score 4359; DB 1; Length 933; Best Local Similarity 92.5%;  
Matches 865; Conservative 28; Mismatches 40; Indels 2; Gaps 1.

Qy          1 MNMKKKEKHAIRKKSIGVASVLVGTLIGFGLLSSKEADASENSVTQSDSASNESKSNDSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNMKKKEKHAIRKKSIGVASVLVGTLIGFGLLSSKEADASENSVTQSDSASNESKSNDSS 60

Qy         61 SVSAAPKTDDTNVSDTKTSSNTNNGETSVAQNPAQQETTQSSSTNATTEETPVTGEATTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SVSAAPKTDDTNVSDTKTSSNTNNGETSVAQNPAQQETTQSSSTNATTEETPVTGEATTT 120

Qy        121 TTNQANTPATTQSSNTNAEELVNQTSNETTSNDTNTVSSVNSPQNSTNAENVSTTQDTST 180
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db        121 TTNQANTPATTQSSNTNAEELVNQTSNETTFNDTNTVSSVNSPQNSTNAENVSTTQDTST 180

Qy        181 EATPSNNESAPQNTDASNKDVVSQAVNPSTPRMRAFSLAAVAADAPAAGTDITNQLTDVK 240
              ||||||||||||:|||||||||:|||| | |||||||||||||||||||||||||||:| 
Db        181 EATPSNNESAPQSTDASNKDVVNQAVNTSAPRMRAFSLAAVAADAPAAGTDITNQLTNVT 240

Qy        241 VTIDSGTTVYPHQAGYVKLNYGFSVPNSAVKGDTFKITVPKELNLNGVTSTAKVPPIMAG 300
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VGIDSGTTVYPHQAGYVKLNYGFSVPNSAVKGDTFKITVPKELNLNGVTSTAKVPPIMAG 300

Qy        301 DQVLANGVIDSDGNVIYTFTDYVDNKENVTANITMPAYIDPENVTKTGNVTLTTGIGTNT 360
              |||||||||||||||||||||||: |::| | :||||||||||| ||||||| ||||: |
Db        301 DQVLANGVIDSDGNVIYTFTDYVNTKDDVKATLTMPAYIDPENVKKTGNVTLATGIGSTT 360

Qy        361 ASKTVLIDYEKYGQFHNLSIKGTIDQIDKTNNTYRQTIYVNPSGDNVVLPALTGNLIPNT 420
              |:||||:||||||:|:|||||||||||||||||||||||||||||||: | ||||| |||
Db        361 ANKTVLVDYEKYGKFYNLSIKGTIDQIDKTNNTYRQTIYVNPSGDNVIAPVLTGNLKPNT 420

Qy        421 KSNALIDAKNTDIKVYRVDNANDLSESYYVNPSDFEDVTNQVRISFPNANQYKVEFPTDD 480
               |||||| :|| ||||:|||| ||||||:||| :|||||| | |:||| ||||||| | |
Db        421 DSNALIDQQNTSIKVYKVDNAADLSESYFVNPENFEDVTNSVNITFPNPNQYKVEFNTPD 480

Qy        481 DQITTPYIVVVNGHIDPASTGDLALRSTFYGYDSNFIWRSMSWDNEVAFNNGSGSGDGID 540
              ||||||||||||||||| | |||||||| |||:|| ||||||||||||||||||||||||
Db        481 DQITTPYIVVVNGHIDPNSKGDLALRSTLYGYNSNIIWRSMSWDNEVAFNNGSGSGDGID 540

Qy        541 KPVVPEQPDEPGEIEPIPEDSDSDPGSDSGSDSNSDSGSDSGSDSTSDSGSDSASDSDSA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        601 SDSDSASDSDSASDSDSASDSDSASDSDSASDSDSASDSDSASDSDSASDSDSASDSDSA 660
              ||||||||||||||||||||||| :|||| ||||| ||||| ||||| ||||| ||||| 
Db        601 SDSDSASDSDSASDSDSASDSDSDNDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSD 660

Qy        661 SDSDSASDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSD 720
              ||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 SDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSD 720

Qy        721 SDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSASDSDSDSDSESD 780
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||:||
Db        721 SDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSDSASDSDSDSDSDSD 780

Qy        781 SDSDSDSDSDSDSDSDSDSDSESDSDSDSDSDSESDSDSDSDSDSDSASDSDSGSDSDSS 840
              |||||||||||||||||||||:|||||:||||||||||||||||||  ||||| |||||:
Db        781 SDSDSDSDSDSDSDSDSDSDSDSDSDSESDSDSESDSDSDSDSDSD--SDSDSDSDSDSA 838

Qy        841 SDSDSDSTSDTGSDNDSDSDSNSDSESGSNNNVVPPNSPKNGTNASNKNEAKDSKEPLPD 900
              ||||| | ||: ||:||:||||||||||||||||||||||||||||||||||||||||||
Db        839 SDSDSGSDSDSSSDSDSESDSNSDSESGSNNNVVPPNSPKNGTNASNKNEAKDSKEPLPD 898

Qy        901 TGSEDEANTSLIWGLLASLGSLLLFRRKKENKDKK 935
              ||||||||||||||||||:||||||||||||||||
Db        899 TGSEDEANTSLIWGLLASIGSLLLFRRKKENKDKK 933

	Hume et al. taught a method of active immunization against S. aureus in a mammal comprising administering an immunogenic composition comprising 50 micrograms of a purified alpha-toxin toxoid (detoxified) of strain 8325-4 of S. aureus to a mammal. Said amount of 50 micrograms administered in the prior art method falls within the instantly recited amount range of from 1 to 100 micrograms. The prior art method induced a total serum antibody titer and a serum anti-alpha toxin IgG titer of 5000 and provided significant protection against S. aureus.  See title, abstract, first sentence of first full paragraph in right column of page 6053, first sentence of the paragraph bridging the two columns on page 6053, and first full sentence of the last full paragraph of page 6053. That the immunizing alpha-toxin toxoid of Hume et al. comprises intrinsically the amino acid sequence that is at least 90% identical to the instantly recited SEQ ID NO: 25 or comprises an immunogenic fragment thereof was well known in the art at the time of invention as is evident from the sequence alignment set forth below. See the sequence alignment below and the underlined portion in bold letters.
HLA_STAAU
ID   HLA_STAAU              319 AA.
AC   P09616;
DT   01-JUL-1989, integrated into UniProtKB/Swiss-Prot.
DT   01-DEC-1992, sequence version 2.
DT   02-DEC-2020, entry version 140.
DE   RecName: Full=Alpha-hemolysin;
DE            Short=Alpha-HL;
DE   AltName: Full=Alpha-toxin;
DE   Flags: Precursor;
GN   Name=hly; Synonyms=hla;

OC   Bacteria; Firmicutes; Bacilli; Bacillales; Staphylococcaceae;
OC   Staphylococcus.
OX   NCBI_TaxID=1280
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], AND PROTEIN SEQUENCE OF 27-44.
RC   STRAIN=ATCC 10832 / Wood 46;
RX   PubMed=6500704; DOI=10.1128/iai.46.2.615-618.1984
RA   Gray G.S., Kehoe M.;
RT   "Primary sequence of the alpha-toxin gene from Staphylococcus aureus wood
RT   46."
RL   Infect. Immun. 46:615-618(1984).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], AND SEQUENCE REVISION.
RC   STRAIN=ATCC 10832 / Wood 46
RA   Hedengrahn G.
RL   Submitted (OCT-1992) to the EMBL/GenBank/DDBJ databases.
RN   [3]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA] OF 27-319, FUNCTION, SUBUNIT, AND
RP   MUTAGENESIS OF 315-GLU--ASN-319.
RC   STRAIN=ATCC 10832 / Wood 46
RX   PubMed=1587866
RA   Walker B., Krishnasastry M., Zorn L., Kasianowicz J., Bayley H.;
RT   "Functional expression of the alpha-hemolysin of Staphylococcus aureus in
RT   intact Escherichia coli and in cell lysates. Deletion of five C-terminal
RT   amino acids selectively impairs hemolytic activity."
RL   J. Biol. Chem. 267:10902-10909(1992).
RN   [4] {ECO:0000244|PDB:7AHL}
RP   X-RAY CRYSTALLOGRAPHY (1.89 ANGSTROMS) OF 27-319, SUBUNIT, SUBCELLULAR
RP   LOCATION, AND DOMAIN.
RC   STRAIN=ATCC 10832 / Wood 46
RX   PubMed=8943190; DOI=10.1126/science.274.5294.1859
RA   Song L., Hobaugh M.R., Shustak C., Cheley S., Bayley H., Gouaux J.E.;
RT   "Structure of staphylococcal alpha-hemolysin, a heptameric transmembrane
RT   pore."
RL   Science 274:1859-1866(1996).
RN   [5]
RP   SUBUNIT, AND MUTAGENESIS OF 28-ASP-SER-29; 28-ASP--ASP-39; 28-ASP--GLY-49;
RP   28-ASP--PHE-65; 312-TRP--ASN-319; 315-GLU--ASN-319 AND 317-MET--ASN-319.
RX   PubMed=1400487;
RA   Walker B., Krishnasastry M., Zorn L., Bayley H.;
RT   "Assembly of the oligomeric membrane pore formed by Staphylococcal alpha-
RT   hemolysin examined by truncation mutagenesis."
RL   J. Biol. Chem. 267:21782-21786(1992).
RN   [6]
RP   MUTAGENESIS OF HIS-61; HIS-74; HIS-170 AND HIS-285.
RC   STRAIN=8325-4
RX   PubMed=8168947; DOI=10.1128/iai.62.5.1843-1847.1994
RA   Menzies B.E., Kernodle D.S.
RT   "Site-directed mutagenesis of the alpha-toxin gene of Staphylococcus
RT   aureus: role of histidines in toxin activity in vitro and in a murine model."
RL   Infect. Immun. 62: 1843-1847 (1994).
RN   [7]
RP   MUTAGENESIS OF HIS-61; HIS-74; HIS-170 AND HIS-285.
RX   PubMed=8188346; DOI=10.1128/iai.62.6.2249-2256.1994
RA   Jursch R., Hildebrand A., Hobom G., Tranum-Jensen J., Ward R., Kehoe M.,
RA   Bhakdi S.
RT   "Histidine residues near the N-terminus of staphylococcal alpha-toxin as
RT   reporters of regions that are critical for oligomerization and pore
RT   formation."
RL   Infect. Immun. 62:2249-2256(1994).
RN   [8]
RP   MUTAGENESIS.

RA   Walker B., Bayley H.;
RT   "Key residues for membrane binding, oligomerization, and pore forming
RT   activity of staphylococcal alpha-hemolysin identified by cysteine scanning
RT   mutagenesis and targeted chemical modification."
RL   J. Biol. Chem. 270:23065-23071(1995).
RN   [9]
RP   FUNCTION, INTERACTION WITH HUMAN ADAM10, AND MUTAGENESIS OF HIS-61.
RX   PubMed=20624979; DOI=10.1073/pnas.1001815107
RA   Wilke G.A., Bubeck Wardenburg J.;
RT   "Role of a disintegrin and metalloprotease 10 in Staphylococcus aureus
RT   alpha-hemolysin-mediated cellular injury."
RL   Proc. Natl. Acad. Sci. U.S.A. 107:13473-13478(2010).

Query Match 99.5%; Score 1681; DB 1; Length 319; Best Local Similarity 99.4%;  
Matches 317; Conservative 1; Mismatches 1; Indels 0; Gaps 0.

Qy          1 MKTRIVSSVTTTLLLGSILMNPVANAADSDINIKTGTTDIGSNTTVKTGDLVTYDKENGM 60
              |||||||||||||||||||||||| |||||||||||||||||||||||||||||||||||
Db          1 MKTRIVSSVTTTLLLGSILMNPVAGAADSDINIKTGTTDIGSNTTVKTGDLVTYDKENGM 60

Qy         61 HKKVFYSFIDDKNHNKKLLVIRTKGTIAGQYRVYSEEGANKSGLAWPSAFKVQLQLPDNE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HKKVFYSFIDDKNHNKKLLVIRTKGTIAGQYRVYSEEGANKSGLAWPSAFKVQLQLPDNE 120

Qy        121 VAQISDYYPRNSIDTKEYMSTLTYGFNGNVTGDDTGKIGGLIGANVSIGHTLKYVQPDFK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VAQISDYYPRNSIDTKEYMSTLTYGFNGNVTGDDTGKIGGLIGANVSIGHTLKYVQPDFK 180

Qy        181 TILESPTDKKVGWKVIFNNMVNQNWGPYDRDSWNPVYGNQLFMKTRNGSMKAAENFLDPN 240
              |||||||||||||||||||||||||||||||||||||||||||||||||||||:||||||
Db        181 TILESPTDKKVGWKVIFNNMVNQNWGPYDRDSWNPVYGNQLFMKTRNGSMKAADNFLDPN 240

Qy        241 KASSLLSSGFSPDFATVITMDRKASKQQTNIDVIYERVRDDYQLHWTSTNWKGTNTKDKW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KASSLLSSGFSPDFATVITMDRKASKQQTNIDVIYERVRDDYQLHWTSTNWKGTNTKDKW 300

Qy        301 TDRSSERYKIDWEKEEMTN 319
              |||||||||||||||||||
Db        301 TDRSSERYKIDWEKEEMTN 319

	Josefsson et al. (2001) and Hume et al. are silent on administration of the S. aureus ClfA or the immunogenic fragment thereof and the S. aureus alpha toxoid (detoxified Hla) or the immunogenic fragment thereof as recited, each comprised in one composition to a human patient in need.
	However, with the teaching of the following:
	
    PNG
    media_image1.png
    66
    517
    media_image1.png
    Greyscale

	 
    PNG
    media_image2.png
    22
    277
    media_image2.png
    Greyscale

Menzies et al. expressly taught that an effective human vaccine that is subunit-based will include multiple antigens such as antigens that elicit antibodies which prevent adherence and neutralize toxic effects of alpha toxin and expressly suggested a nontoxic alpha-toxin mutant et al. provided these express teachings along with the demonstration that immunization of a mammal with a purified nontoxic alpha-toxin mutant of S. aureus in PBS elicits antibodies specific to staphylococcal wild-type alpha toxin and a protective anti-alpha toxin immune response. Menzies et al. expressly suggested the non-toxic H35L alpha toxoid as a protective immunogen in S. aureus vaccine. See and abstract; page 1839; paragraph bridging pages 1839 and 1840; paragraph bridging pages 1840 and 1841; and pages 1840 and 1841.  
	Given Menzies’s express teaching and calling to have S. aureus antigens which prevent adherence and neutralize toxic effects of alpha toxin such as a nontoxic alpha-toxin mutant or H35L mutant in an effective subunit-based human S. aureus vaccine, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have both 
Josefsson’s (2001) S. aureus ClfA immunogen and Hume’s S. aureus alpha-toxin toxoid in an immunogenic composition or vaccine for administration in a method of immunization of a human patient in need to produce the instant invention. One of ordinary skill in the art would have readily recognized that Josefsson’s (2001) immunogenic S. aureus ClfA qualifies or serves as the immunogen that elicits antibodies which prevent adherence of S. aureus. With Josefsson’s (2001) demonstration that antibodies elicited by immunogenic S. aureus ClfA block S. aureus adherence and Josefsson’s (2001) express teaching of combining the immunogenic S. aureus ClfA in active immunization with S. aureus components that protect against S. aureus infections in order to further enhance the vaccination efficiency, and with Menzies’s express teachings supra to have S. aureus antigens elciiting antibodies which prevent adherence and neutralize toxic effects of alpha toxin such as a nontoxic alpha-toxin mutant or H35L mutant in an effective subunit-based human S. aureus vaccine, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of advantageously eliciting in a human patient both anti-ClfA adherence-preventing and anti-alpha toxin neutralizing antibodies. It is generally obvious to combine two elements or compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 U.S.P.Q. 1069 (CCPA 1980).  The idea for combining said compositions flows logically from their having been individually taught in the prior art. In re Crockett, 126 U.S.P.Q. 186, 188 (CCPA 1960). Accordingly, to establish obviousness in such fact situations it is not necessary that the motivation come explicitly from the reference itself. The natural presumption that two individually known immunogenic and Staphylococcus aureus would, when combined, provide a third composition also useful for human immunization against Staphylococcus aureus flows logically from each having been individually taught in the prior art. 
	Claim 19 is prima facie obvious over the prior art of record.
Claim Objection(s)
16)	Claim 19 is objected to for the incorrect phrase ‘fragment of thereof’. See line 7. It is suggested that Applicants delete the limitation ‘of’ therefrom.
Relevant Art
17)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
		Patti et al. (US 20020159997) taught having more than one antigen including ClfA in a multicomponent staphylococcal vaccine. See entire document.
Conclusion
18)	No claims are allowed.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


September, 2021